TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00610-CV


Infiniti Hotel Group LLC, Appellant

v.

Zoning Board of Adjustment of the City of New Braunfels, Vinay Patel, 
and SAI Laxmi, LLC, Appellees



FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. C2009-0138B, HONORABLE DIP WALDRIP, JUDGE PRESIDING


O R D E R
PER CURIAM
	In response to our inquiry into why the Zoning Board of Adjustment of the City of
New Braunfels had not filed an appellee's brief, the Board filed a request to be dismissed from this
proceeding, explaining that the order that appellant Infiniti Hotel Group LLC appeals relates only
to claims between Infiniti Hotel Group and appellees Vinay Patel and SAI Laxmi, LLC.  The Board
has also explained that Infiniti Hotel Group's claims against the Board have been severed into a new
cause of action pursuant to a joint motion for severance.  Having reviewed the record and the
briefing and having received no objection to the Board's request from Infiniti Hotel Group, we
dismiss the Board from the appeal.  The appeal will proceed with Patel and SAI Laxmi as appellees,
and the new style is Infiniti Hotel Group LLC, v. Vinay Patel and SAI Laxmi, LLC.
	It is so ordered July 21, 2010.

Before Chief Justice Jones, Justices Puryear and Pemberton